EXHIBIT 12.1 PNM RESOURCES, INC. AND SUBSIDIARIESRatio of Earnings to Fixed Charges(In thousands, except ratio) Nine Months Ended Year Ended December 31, September 30, 2007 2006 2005 2004 2003 2002 Fixed charges, as defined by the Securities and Exchange Commission: Interest on long-term debt $ 67,910 $ 95,301 $ 75,736 $ 46,702 $ 59,429 $ 56,409 Amortization of debt premium, discount and expenses 4,869 4,417 3,642 2,697 2,838 2,302 Other interest 30,437 45,811 14,299 2,319 5,423 2,859 Estimated interest factor of lease rental charges 16,541 19,714 20,643 19,617 20,452 23,233 Interest capitalized 3,685 2,982 1,421 957 1,163 - Preferred dividend requirements of subsidiaries 430 806 4,220 896 869 893 Total Fixed Charges $ 123,872 $ 169,031 $ 119,961 $ 73,188 $ 90,174 $ 85,696 Earnings, as defined by the Securities and Exchange Commission: Earnings from continuing operations before income taxes $ 63,670 $ 185,316 $ 102,586 $ 136,209 $ 85,731 $ 96,007 (Earnings) of equity investee (12,166 ) - Earnings from continuing operations before income taxes andinvestee earnings 51,504 185,316 102,586 136,209 85,731 96,007 Fixed charges as above 123,872 169,031 119,961 73,188 90,174 85,696 Interest capitalized (3,685 ) (2,982 ) (1,421 ) (957 ) (1,163 ) - Preferred dividend requirements of subsidiaries (430 ) (806 ) (4,220 ) (896 ) (869 ) (893 ) Earnings Available for Fixed Charges $ 171,261 $ 350,559 $ 216,906 $ 207,544 $ 173,873 $ 180,810 Ratio for Earnings to Fixed Charges 1.38 2.07 1.81 2.84 1.93 2.11
